*79MEMORANDUM
BY THE COURT
The claim under consideration is one made by an officer of the Navy for rental and subsistence allowances because of .- a dependent mother from June 1, 1924. There is no dispute about the facts and no contention has been made thereon by defendant. But apparently by inadvertence, owing to the fact that the plaintiff had been paid part of his claim which was subsequently checked against his pay by the Comp'.■•troller General’s office and thus revived, evidence was offered . to show the dependency of plaintiff’s mother and the amount . of contribution for her support only from June 1, 1925, and ■ the claim dates from June 1, 1924. Although no contention is made by defendant on this point and it seems to be conceded that the same state of facts existed on June 1, 1924, as were shown to exist from June 1, 1925, up to the time when •The testimony was taken, we think it better that the evidence • should definitely cover this period, and plaintiff is therefore given leave to introduce such further evidence as may be necessary on that point unless the matter is waived or stipulated on behalf of the defendant. After the introduction of this evidence, the court will enter further findings in .accordance therewith and final judgment will then be entered on the findings as a whole.
It perhaps should be noted also that although plaintiff’s - claim for support dates back to June 1, 1924, the deductions that were first made from his pay were made in 1928 and ' his claim for the period covered by these deductions is therefore not barred by the statute of limitations.
The only question discussed by counsel for defendant relates to the form of judgment to be rendered in the case, '/but that is settled by Hirshfield v. United States, 74 C.Cls. *80285. The conclusion of law will show that the court decides that the plaintiff is entitled to recover but entry of judgment will be suspended to await the presentation of evidence both on the matter above referred to, as to which a separate order will be entered, and as to whether the condition of dependency exists at the date of judgment in the case; also to await the receipt of a report from the General Accounting Office showing the exact amount due the plaintiff up to the date of judgment.